Per Curiam.

We concur in the verdict of the jury. They believed that if plaintiffs had been allowed to perform their contract: with defendants they would have lost money instead of making a profit; they evidently wished to prevent defendants from recovering two bills of costs herein, therefore, they rendered a verdict for-plaintiffs for nominal damages supposing that such a verdict would so save-plaintiffs. A verdict in favor of defendants would have been justified by the evidence.' After a careful perusal of the-verdict, we think that no injustice was done plaintiffs.
Present: Eitzsimohs, Ch. J., and O’Dwyeb, J.
Judgment affirmed, with costs.